Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on February 15, 2022, July 19, 2021, and November 25, 2020, have been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 103(a)

2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1, 4-6, 14-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Quinn et al. (U.S. 5,124,199). 

	O’Quinn discloses a curable fluorine containing aromatic polyimide precursor resin (column 7, lines 14-20) comprising a dianhydride and a diamine, where the fluorine containing aromatic polyimide of a film (column 8, lines 18-27). O’Quinn does 
	Concerning claim 14, O’Quinn does not appear to explicitly teach the residual stress, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the polyimide film is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the polyimide film discussed above would be expected to meet the claimed residual stress claimed. 
Concerning claim 15, O’Quinn does not appear to explicitly teach the bowing value, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the polyimide film is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the polyimide film discussed above would be expected to meet the claimed bowing value claimed. 

Claim Objection

4.	Claims 2-3, 5-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited polyimide film further including a saturation electrostatic voltage of at least 1.23 kV and a half life of the saturation electrostatic voltage of at least 250 seconds.
	The closest prior art does not teach or suggest the recited polyimide film further including where the concentration of the fluorine atom contained in the polyimide is 18 to 28 wt%. 

    PNG
    media_image1.png
    472
    430
    media_image1.png
    Greyscale
.
The closest prior art does not teach or suggest the recited polyimide film further including 

    PNG
    media_image2.png
    378
    680
    media_image2.png
    Greyscale
. 
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781